Citation Nr: 0726333	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
as a residual of excision of dermatofibrosarcoma of the left 
thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, in which the RO 
denied the veteran service connection for post-traumatic 
stress disorder (PTSD), low back pain with degenerative joint 
disease/degenerative disc disease with scoliosis and limited 
motion, and a compensable rating for status post 
dermatofibrosarcoma of the left thigh with a 7 x 0.5 cm scar 
and weakness.  The veteran filed a notice of disagreement 
(NOD) in September 2003, and the RO issued a statement of the 
case (SOC) in December 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2004.

In an August 2005 decision, the Board denied the veteran's 
claim for service connection for low back pain with 
degenerative joint disease/degenerative disc disease, with 
scoliosis and limited motion, claimed as secondary to the 
service-connected residuals of excision of 
dermatofibrosarcoma of the left thigh; hence, that matters is 
no longer before the Board.   At that time, the  Board also 
remanded to the RO (via the Appeals Management Center (AMC), 
in Washington, D.C.)the claims  for service connection for 
PTSD and a compensable rating for residuals of excision of 
dermatofibrosarcoma of the left thigh for further 
development.  

In an April 2007 rating decision, the AMC granted service 
connection for an anxiety disorder, which was considered a 
full grant of the veteran's claim for service connection for 
PTSD.  The Board notes that neither the veteran nor his 
representative has asserted otherwise.  After completing all 
requested action, the AMC continued denial of the veteran's 
claim for an increased (compensable )rating for residuals of 
excision of dermatofibrosarcoma of the left thigh (as 
reflected in the April 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The left thigh scar residual to excision of 
dermatofibrosarcoma of the left thigh (is superficial and 
measures 3.5 square centimeters, is not deep, does not cause 
limited motion, is not unstable, is not painful on 
examination, and does not cause limitation of function of the 
affected area.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar as a  
residual of excision of dermatofibrosarcoma of the left thigh 
are not  met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2005 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any evidence in his possession that 
pertained to the claim.  Further, a November 2006 letter 
informed the appellant how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations  After issuance of each notice 
and opportunity for the veteran to respond, the April 2007 
SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records,  outpatient treatment records from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina, and 
reports of VA examination.  Also of record are various 
written statements by the veteran, as well as  his 
representative (submitted on his behalf).  

In summary, in connection with the claim herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO and the Appeals 
Management Center (AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, by rating action of September 1992, the RO 
granted service connection for residuals of 
dermatofibrosarcoma of the left thigh, and assigned a 
noncompensable rating under the provisions of 38 C.F.R. § 
4.118, DC 7805 (pursuant to which other scars based on 
limitation of function are evaluated), effective September 
25, 1985.

The current rating criteria provide for assignment of a 10 
percent rating for scars other than on the head, face, or 
neck, where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804 
(2006).  Otherwise, scars will be rated on the limitation of 
motion of the affected part, under DC 7805.  38 C.F.R. § 
4.118. 

An August 2002 VA treatment record shows that the veteran 
complained of left leg pain.

On April 2003 VA examination for the muscles, the veteran 
reported that he had weakness of the left knee.  It was also 
noted that the veteran had arthroscopic surgery on the left 
knee secondary to degenerative joint disease and had a long 
history of scoliosis with low back pain.  The Board notes 
that the left knee degenerative joint disease and the 
scoliosis are not service-connected disabilities.  Physical 
examination revealed that the veteran had a 7 cm x 0.5 cm 
scar in the distal one third directly, anterior thigh.  The 
scar was horizontal and was nontender on examination.  The 
veteran stated that he did not have pain, but had weakness of 
the left leg because of his gait, which his orthopedic 
doctors had felt was due to a severe degenerative joint 
disease of his knee.  The veteran had no signs of any 
recurrence of the dermatofibrosarcoma since the initial 
excision.  The physician noted that there was no tissue loss 
and the scar was non-deforming and not sensitive.  There 
appeared to be no adhesions, tendon damage, bone, joint or 
nerve damage.  Muscle strength on the left was rated at 4/5.  
There was no sign of any herniation and there was no loss of 
muscle function.  The veteran had full extension of the left 
knee and flexion to 135 degrees.

On April 2003 VA examination for the scars, the examiner 
found similar findings as the April 2003 VA examination for 
muscles.  The VA physician did state that the initial 
excision in the left thigh might have caused the neurological 
consequences that the veteran was complaining of distally, 
and this would require evaluation by a neurologist.

In a March 2004 private physician's statement, F.M., Jr., 
M.D., indicated that the veteran had small vessel disease, 
peripheral neuropathy with vascular insufficiency.

In a March 2004 note,  , M.M., D.P.M., a private podiatrist, 
stated that the veteran had lumbar radiculopathy affecting 
his right foot and leg and peripheral neuropathy affecting 
both feet perhaps due to diabetic complication or Agent 
Orange exposure.

A March 2004 VA treatment record shows that the veteran had 
low back pain with leg weakness on the right greater than the 
left.  The VA examiner stated that he had reviewed the 
veteran's physical findings and magnetic resonance imaging 
(MRI) with P.P., M.D. and it revealed that the veteran had 
only mild lumbar stenosis at L4, which would not explain the 
weakness in both legs.

A May 2004 VA treatment record indicates that the veteran was 
diagnosed with bilateral foot drop, right greater than left, 
and patchy stocking-glove sensory impairment to all 
modalities, lower extremity greater than the upper extremity.  
On examination, there was atrophy in the bilateral lower 
legs, right greater than left with weakness to dorsiflexion 
and eversion of the right foot and inability to raise toes on 
heel walk, and decreased knee jerk on the right.  The 
symptoms were consistent with peripheral sensory motor 
neuropathy with lower extremity greater than upper extremity 
involvement with possible mononeuropathy (sciatic versus 
peroneal) superimposed.  The likely etiology was diabetes 
mellitus with questionable compression neuropathy of peroneal 
nerve, but asymmetry of patellar reflexes raised possibility 
of a more proximal lesion.

In May 2004, an electromyelogram revealed 
electrophysiological evidence of a sensorimotor 
polyneuropathy which was more severe in the legs than in the 
arms.  The precise pathophysiology was not clear and there 
were changes suggestive of both demyelination and axonal 
loss.

Considering the aforementioned evidence in light of the above 
noted rating criteria, the Board finds that the veteran's 
residuals of excision of dermatofibrosarcoma of the left 
thigh does not warrant a compensable rating.  

The  veteran's scar measures 3.5 square centimeters.  
Therefore, the scar does not meet the size requirements for a 
10 percent rating, which requires the scar to be at least 929 
square centimeters.  38 C.F.R. § 4.118, DC 7802.  In 
addition, the scar is not shown to be deep or cause 
limitation of motion.  38 C.F.R. § 4.118, DC 7801.  Further, 
the scar is not shown to be unstable or to be painful on 
examination.  38 C.F.R. § 4.118, DCs 7803, 7804.  

The veteran's only complaint regarding the scar on his left 
thigh is that he has weakness of the left leg.  The  medical 
evidence of record reflects that the veteran has been found 
to have weakness of his lower extremities; however, the 
weight of the medical evidence also supports a finding that 
the veteran's weakness of the left leg is not a residuals of 
his excision of dermatofibrosarcoma of the left thigh.  In 
this regard, while  the April 2003 VA skin examiner stated 
that the initial excision in the left thigh might have caused 
neurological consequences, the March 2004 private podiatrist 
opined that the veteran's peripheral neuropathy was perhaps 
due to diabetic complication or Agent Orange exposure.  In 
addition, the author of the May 2004 VA treatment record 
indicated that the likely etiology of the veteran's lower 
extremity neurological impairment was diabetes mellitus.  The 
record also includes an uncontradicted finding that there is 
no loss of muscle function associated with the excision of 
dermatofibrosarcoma of the left thigh, and there is no 
evidence of other limitation of function of the left thigh.  
As such, assignment of a compensable rating for the scar 
under DC 7805, or rating the residuals of excision of 
dermatofibrosarcoma of the left thigh under any other 
provision of the rating schedule (to include those governing 
muscle injury and neurological impairment) is not warranted.

For all the foregoing reasons, the claim for a compensable 
rating for a scar as a residual of excision of 
dermatofibrosarcoma of the left thigh must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An increased (compensable) rating for a scar as a  residual 
of excision of dermatofibrosarcoma of the left thigh is 
denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


